                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

STRIKE 3 HOLDINGS, LLC,                           )
                                                  )
       Plaintiff,                                 )   Civil Case No. 8:18-cv-3095-PX
                                                  )
v.                                                )
                                                  )
JOHN DOE subscriber assigned IP address           )
73.86.211.174,                                    )
                                                  )
       Defendant.                                 )


                               MEMORANDUM AND ORDER

       The Court has pending before it this lawsuit brought by Plaintiff, Strike 3 Holdings,

LLC (“Strike 3”), alleging one copyright infringement claim against a single “John Doe”

defendant (“Doe Defendant”), who is alleged to have utilized the BitTorrent file distribution

network to download adult pornographic films subject to copyrights held by Strike 3. The Doe

Defendant has been identified in the lawsuit only by an Internet Protocol address1 (“IP address”)

assigned to a customer on a specific date by an Internet Service Provider (“ISP” or “Provider”)

and through which the copyrighted work was allegedly downloaded. Strike 3 has filed a Motion

for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference, requesting permission

to initiate discovery to identify the account subscriber (“Doe Subscriber”) associated with the IP

Address used to download its copyrighted films, notwithstanding the provisions of Fed. R. Civ. P.

26(d)(1), which preclude a party from seeking discovery from any source before the parties have



1
 An IP address is not really an “address” or physical “place” in the usual sense of the words, and
therefore the term can be quite misleading. In fact, it is only an electronic “route” to the Internet
assigned by a Provider to a customer on a given date and hour to provide access to the internet.
The route can be assigned to different customers on given dates or given hours. If a customer
accesses the Internet briefly and signs off, the IP address is assigned to another customer.

                                                 1
conferred as required by Rule 26(f). Strike 3 contends that it must be permitted to issue a Rule 45

subpoena to Providers to identify the customer assigned the IP address on the dates in

question in order to learn the identity of the person responsible for downloading the copyrighted

works, and that there is no other way for it to obtain this information.

       The Court is aware that in similar cases filed by plaintiffs in other jurisdictions against Doe

Defendants, there have been concerns raised as to the sufficiency of the allegations of complaints

because association of an IP address with a customer may be insufficient to state a claim.2 There

also have been reports of plaintiffs undertaking abusive settlement negotiations with Doe

Defendants due to the pornographic content in the copyrighted works, the potential for

embarrassment, and the possibility of defendants paying settlements even though they did not

download the plaintiff’s copyrighted material.3




2
 See, e.g., Patrick Collins, Inc. v. Doe 1, 288 F.R.D. 233, 237–39 (E.D.N.Y. 2012) (noting many
courts’ “skepticism of the use of IP addresses to identify file sharing defendants in cases involving
pornographic films,” adopting a magistrate judge’s finding that “an IP address alone is insufficient
to establish ‘a reasonable likelihood [that] it will lead to the identity of defendants who could be
sued,’” and observing that “[d]ue to the prevalence of wireless routers, the actual device that
performed the allegedly infringing activity could have been owned by a relative or guest of the
account owner, or even an interloper without the knowledge of the owner.”).
3
  See, e.g., Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012) (“The Court is
concerned about the possibility that many of the names and addresses produced in response to
Plaintiff’s discovery request will not in fact be those of the individuals who downloaded [the
copyrighted material]. The risk is not purely speculative; Plaintiff’s counsel estimated that 30% of
the names turned over by ISPs are not those of individuals who actually downloaded or shared
copyrighted material. Counsel stated that the true offender is often the ‘teenaged son . . . or the
boyfriend if it’s a lady.’”); K-Beech, Inc. v. Does 1-85, No. CV 3:11-469-JAG, 2011 WL
10646535, at *2-3 (E.D. Va. Oct. 5, 2011), ECF No. 9 (“Some defendants have indicated that the
plaintiff has contacted them directly with harassing telephone calls, demanding $2,900 in
compensation to end the litigation . . . . This course of conduct indicates that the plaintiffs have
used the offices of the Court as an inexpensive means to gain the Doe defendants’ personal
information and coerce payment from them. The plaintiffs seemingly have no interest in actually
litigating the cases, but rather simply have used the Court and its subpoena powers to obtain
sufficient information to shake down the John Does.”).
                                                  2
       Having considered the concerns raised by other courts that have addressed similar cases,

and Strike 3’s motion requesting permission to initiate discovery to identify the Doe Subscribers,

the motion is GRANTED, subject to the following conditions and limitations.

       1.      Strike 3 may obtain from the clerk a subpoena to be served on the ISP
               through which the Doe Subscriber allegedly downloaded the copyrighted
               work, and may serve the ISP in accordance with Fed. R. Civ. P. 45. The
               subpoena may command production of documents and or electronically
               stored information (collectively, “Information”) identifying the Doe
               Subscriber. The subpoena shall have, as an attachment, a copy of the
               complaint filed in this lawsuit, and a copy of this Order.

       2.      After having been served with the subpoena, the ISP will delay producing
               to Strike 3 the subpoenaed Information until after it has provided the Doe
               Subscriber with:

               a. Notice that this suit has been filed naming the Doe Subscriber as the one
                  that allegedly downloaded copyright protected work;

               b. A copy of the subpoena, the complaint filed in this lawsuit, and this
                  Order;

               c. Notice that the ISP will comply with the subpoena and produce to Strike
                  3 the Information sought in the subpoena unless, within 30 days of
                  service of the subpoena, the Doe Subscriber files a motion to quash the
                  subpoena or for other appropriate relief in this Court. If a timely motion
                  to quash is filed, the ISP shall not produce the subpoenaed Information
                  until the Court acts on the motion.

       3.      The Doe Subscriber may move to quash the subpoena anonymously, but
               MUST PROVIDE his or her name and current address to the Clerk of the
               Court so that the Court may provide notice of the filings to the Subscriber.
               This may be accomplished by completing and mailing to the Clerk of the
               Court the attached form. This contact information will not be disclosed to
               the Plaintiff and will be used solely for the purposes stated above. The Court
               will not decide any motions until the Doe Subscriber has provided all
               required information.

                       If the Doe Subscriber fails to file a motion to quash the subpoena or
               for other appropriate relief within 30 days, the ISP shall provide to Strike 3
               the Information requested in the Subpoena within 14 days. Strike 3’s use of
               this Information shall be restricted as further provided in this Order.
               Pursuant to Rule 45(c), Strike 3 shall reimburse the ISP for its reasonable
               costs and expenses, including attorney’s fees, associated with complying
               with the subpoena and this Order.

                                                 3
4.   On receipt of the Information from the ISP, Strike 3 must mark it as “Highly
     Confidential,” and, absent further order of the Court, may only use it to
     determine whether, pursuant to Rule 11(b), it has sufficient information to
     amend the complaint to name as an individual defendant the Subscriber.
     Unless otherwise ordered by the Court, Strike 3, its agents, representatives
     and attorneys may not disclose the Information received from the ISP to any
     person not directly involved as an attorney in representing Strike 3 in this
     copyright infringement action relating to the Information received, except
     as provided below. Any person to whom the Information or its contents are
     disclosed shall be required to sign an agreement to be bound by the
     provisions of this Order, enforceable by an action for contempt, prior to
     being informed of the Information or its contents. Any amended complaint
     filed by Strike 3 naming an individual defendant shall be filed so that the
     name and any specifically identifying information is redacted from the
     publically available court docket, with an unredacted copy filed under seal.
     If Strike 3 determines that the Information received pursuant to the
     subpoena is insufficient to support the filing of an amended complaint, it
     may:

     a. Serve a subpoena pursuant to Rule 45(a)(1)(B) commanding the
        Subscriber to appear and attend a deposition to answer questions
        regarding whether the Subscriber was responsible for downloading the
        copyrighted work alleged in the original complaint.

     b. Pursuant to Rule 26(b)(2)(C), the deposition permitted pursuant to
        paragraph 4.a of this Order shall not last more than one hour in
        duration. Pursuant to Rule 37(a)(4), the Subscriber shall answer
        questions fully and unevasively, but may refuse to answer questions
        that would require the disclosure of privileged, (including the 5th
        Amendment privilege against self-incrimination) or work product
        protected information, as described in Rule 26(b)(1), (3) and (5).

     c. No further discovery will be permitted unless authorized by the Court.

5.   Strike 3 is prohibited from initiating, directly or indirectly, any settlement
     communications with the Doe Defendant whose identity has been revealed
     pursuant to the Subpoena or deposition described in paragraph 4 above.
     Any settlement communications shall be initiated only as approved by the
     Court. On request of Strike 3 or the Doe Subscriber, submitted to the Court
     at any time, settlement shall be conducted under supervision of one or more
     Magistrate Judges designated by the Court for this purpose. Unless
     otherwise ordered by the Court, any settlement negotiations shall be subject
     to the confidentiality provisions of Local Rule 607.4. This paragraph shall
     not prevent Strike 3 from initiating or responding to a request for settlement
     communications with a Doe Defendant that is represented by counsel.



                                       4
       6.      Within five (5) business days of this Order—and in any event, before it
               may serve any subpoena on the Doe Defendant’s ISP—both Strike 3 and
               its counsel shall file certifications substantially identical to the forms
               attached as Exhibits A and B, respectively. If any additional attorneys
               wish to appear on behalf of Strike 3 in this action, they shall execute an
               identical certification and attach it to their appearance or motion for
               admission pro hac vice, as appropriate.

To the extent that the provisions herein, and particularly those in paragraphs four and five, limit
the ways that Strike 3 may use any Information that it receives, those limitations are the
conditions upon which Strike 3 is permitted to seek and receive expedited discovery.
Accordingly, those limitations remain in effect until and unless modified by an order of this
Court and do not expire at the conclusion of this litigation, irrespective of whether by entry of
judgment, stipulation of dismissal, voluntary dismissal by Plaintiff, or other resolution.


DONE AND ORDERED this 26 day of October, 2018.


                                               By: ___/S/_____________________________
                                                    Paula Xinis
                                                    UNITED STATES DISTRICT JUDGE




                                              5
                                       Exhibit A
                         Certification of Strike 3 Holdings, LLC
Pursuant to the Order entered on ____________________ (the "Expedited Discovery Order"),
ECF No. _____, Strike 3 Holdings, LLC ("Strike 3") hereby certifies as follows under penalty of
perjury, pursuant to 28 U.S.C. § 1746:
       (1)     Strike 3 understands that the Expedited Discovery Order sets forth
               conditions under which expedited discovery may be sought from the
               internet service provider (“ISP”) serving the Doe Defendant in this case
               (the “Conditions”);
       (2)     Strike 3 further understands that the Conditions in the Expedited
               Discovery Order include, but are not limited to:
                       (a)      A requirement that any identifying Information obtained be
                                maintained as “Highly Confidential” and not be disclosed
                                except as expressly permitted in the Expedited Discovery
                                Order; and
                       (b)      A prohibition on contacting an unrepresented Doe
                                Defendant for the purposes of settlement;
       (3)     Strike 3 understands that the Conditions are intrinsic to the grant of Strike
               3's motion for expedited discovery and do not depend upon the continued
               existence of a pending case; to the contrary, the Conditions remain in
               effect until and unless they expressly are removed or altered by this Court;
       (4)     Strike 3 will continue to abide by the Conditions even if this case is
               terminated or dismissed, and will not disclose the Doe Defendant’s
               information or. attempt to contact an unrepresented Doe Defendant unless
               expressly authorized to do so by this Court; and
       (5)     In the event that Strike 3 should bring any future actions against this Doe
               Defendant, or any party reasonably believed to be this Doe Defendant, in
               this or any other jurisdiction, it will ensure that a copy of the Expedited
               Discovery Order and this Certification are attached to the complaint or the
               first document filed after it becomes apparent that the defendant may be
               this Doe Defendant.
I certifiy the foregoing to be true under penalty of perjury.

Executed this ____ day of __________, 2018.
STRIKE 3 HOLDINGS, LLC, by:
___________________
Signature
___________________
Printed Name
___________________
Title
                                                 6
                                          Exhibit B
                                  Certification of Counsel
Pursuant to the Order entered on _________________ (the "Expedited Discovery Order"), ECF
No. ____, _________________ hereby certifies as follows under penalty of perjury, pursuant to
28 U.S.C. § 1746:
      (1)      I understand that the Expedited Discovery Order sets forth conditions
               under which expedited discovery may be sought from the internet service
               provider (“ISP”) serving the Doe Defendant in this case (the
               “Conditions”);
       (2)     I understand that the Conditions in the Expedited Discovery
               Order include, but are not limited to:
                       (a)     A requirement that any identifying Information obtained be
                               maintained as “Highly Confidential” and not be disclosed
                               except as expressly permitted in the Expedited Discovery
                               Order; and
                      (b)      A prohibition on contacting an unrepresented Doe
                               Defendant for the purposes of settlement;
       (3)      I understand that the Conditions are intrinsic to the grant of Strike 3's
                motion for expedited discovery and do not depend upon the continued
                existence of a pending case; to the contrary, the Conditions remain in
                effect until and unless they expressly are removed or altered by this Court;

       (4)      I will continue to abide by the Conditions even if this case is terminated
                or dismissed, and I will not disclose the Doe Defendant’s information or.
                attempt to contact an unrepresented Doe Defendant unless expressly
                authorized to do so by this Court; and

       (5)      In the event that I represent Strike 3 in any future actions against this Doe
                Defendant, or any party reasonably believed to be this Doe Defendant, in
                this or any other jurisdiction, it will ensure that a copy of the Expedited
                Discovery Order and this Certification are attached to the complaint or the
                first document filed after it becomes apparent that the defendant may be
                this Doe Defendant, or the first document filed after I appear in this
                action, as appropriate.

I certifiy the foregoing to be true under penalty of perjury.
Executed this ____ day of __________, 2018.
Counsel for Plaintiff Strike 3 Holdings, LLC
___________________
Signature
___________________
Printed Name
                                                  7
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

STRIKE 3 HOLDINGS, LLC,                             )
                                                    )
        Plaintiff,                                  )   Civil Case No.
                                                    )
v.                                                  )
                                                    )
JOHN DOE subscriber assigned IP address             )
73.86.211.174                                       )
                                                    )
        Defendant.                                  )
                                                    )

              EX-PARTE NOTICE OF IDENTITY AND CURRENT ADDRESS

        I, (full name) ______________________________ am identified as the Doe Defendant

_______________________ in the above-captioned matter. I hereby advise the Clerk of Court that

my current address and telephone number are as follows:

_________________________________________________________________________________

________________________________________________________________________________.

Pursuant to the court's order, I understand that this information will be docketed as an ex parte

submission so that only court personnel, and not Plaintiff, will be able to view this information.




___________________                                             ______________________________
Date                                                            Signature




                                                   8
